Citation Nr: 0628821	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  98-14 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an increased evaluation for bilateral knee 
chronic synovitis and post traumatic degenerative arthritis, 
currently rated as 20 percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 10, 1965 to 
December 29, 1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by a Department of Veterans 
Affairs (VA) Regional Office (RO).  An RO hearing was held in 
April 2000.  The Board remanded this issue in a December 2003 
decision. 

The June 1998 rating decision granted service connection, 
effective June 3, 1991, for disabilities, which were at that 
time described for rating purposes as status post 
patellectomy, chronic synovitis and minimal degenerative 
joint disease, right knee, and status post partial 
patellectomy, chronic synovitis and minimal degenerative 
joint disease, left knee.  The veteran appealed the effective 
dates assigned as well as the disability ratings assigned.  

The October 2000 rating decision redescribed the disabilities 
for rating purposes and assigned a separate 20 percent rating 
for bilateral knee chronic synovitis and post-traumatic 
degenerative arthritis, effective April 13, 2000.  The 
effective date was subsequently changed to February 2, 1998.  
Since the veteran had already initiated and completed an 
appeal on the two issues involving increased ratings for left 
and right knee disabilities, the Board viewed the issue of 
assigning a separate rating in October 2000 as also being in 
appellate status and subsequently remanded the issue for a VA 
examination in its December 2003 decision.  That same 
decision denied entitlement to an effective date prior to 
June 3, 1991 for service connection for both knees and 
entitlement to increased ratings for the veteran's status 
post patellectomy of the right knee and status post partial 
patellectomy of the left knee. 


FINDINGS OF FACT

1.  As of the date of the veteran's June 3, 1991, claim, 
there was x-ray evidence of arthritis of both knees with 
medical evidence of pain on motion. 

2.  The veteran's service connected bilateral knee chronic 
synovitis and post traumatic degenerative arthritis is 
manifested by complaints of pain and x-ray findings of 
arthritis, but with minimal limitation of motion. 


CONCLUSIONS OF LAW

1.  As of June 3, 1991, the criteria for entitlement to a 20 
percent disability evaluation (but no higher) for bilateral 
knee chronic synovitis and post traumatic degenerative 
arthritis had been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71(a), 
Diagnostic Codes 5010, 5260, 5261 (2005).

2.  From June 3, 1991, the criteria for entitlement to a 
disability evaluation in excess of 20 percent for bilateral 
knee chronic synovitis and post traumatic degenerative 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71(a), 
Diagnostic Codes 5010, 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The veteran was sent VCAA letters in July 2003 and February 
2004, which informed him of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, the VCAA letters advised the veteran of the types 
of evidence VA would assist him in obtaining as well as his 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the VCAA letters notified the 
appellant of the need to submit any pertinent evidence in the 
appellant's possession.  In this regard, the appellant was 
advised to submit information describing the additional 
evidence or the evidence itself.  The Board believes that a 
reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence that the 
appellant may have and that the requirements of 38 C.F.R. § 
3.159(b)(1) have been met.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, in June 
1998, prior to the enactment of the VCAA, the veteran was 
granted service connection for his bilateral knee 
disabilities to which the veteran initiated an appeal.  In 
October 2000, the veteran was granted a separate rating for 
his bilateral knee chronic synovitis and post traumatic 
degenerative arthritis.  In July 2003, a VCAA letter was 
issued.  The VCAA letter notified the claimant of what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.   

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the claimant in July 2003 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to certification of the veteran's claim to 
the Board.  The contents of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Further, on remand, an additional VCAA notice 
was sent to the veteran in February 2004 to ensure that any 
deficiencies with respect to the VCAA notice requirements 
were cured.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the veteran's claim for an increased disability 
rating, but there has been no notice of the types of evidence 
necessary to establish an effective date for the disability 
on appeal.  Despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).   In that 
regard, as the Board concludes below that the appropriate 
effective date for the veteran's service-connected bilateral 
knee chronic synovitis and post traumatic degenerative 
arthritis is the date of the veteran's claim, June 3, 1991, 
and that the preponderance of the evidence is against the 
appellant's claim for an increased rating during this period, 
any further questions as to the appropriate effective date to 
be assigned are rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private medical records, VA 
treatment records and VA examination reports.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4) (2005).  No additional pertinent evidence has 
been identified by the claimant.  

The veteran was afforded VA examinations in February 1998, 
April 2000, February 2003, March 2004 and May 2005.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination reports obtained contain sufficient information 
to decide the issue on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral knee chronic 
synovitis and post traumatic degenerative arthritis warrants 
a higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).  As in the instant 
case, at the time of an initial rating, separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id. at 126.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran's bilateral knee chronic synovitis and post 
traumatic degenerative arthritis has been rated by the RO 
under the provisions of Diagnostic Code 5010-5020.  
Diagnostic Code 5010 applies to traumatic arthritis and 
provides that such is evaluated based upon limitation of 
motion of the affected part, like degenerative arthritis.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Pursuant to 
Diagnostic Code 5003, arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations warrants a 20 percent evaluation.  X-ray 
evidence of involvement of two or more major joints or two or 
more minor joints warrants a 10 percent evaluation.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 5020 
applies to synovitis, which is also rated on limitation of 
motion of affected parts as degenerative arthritis.  See 38 
C.F.R. § 4.71a.  

Diagnostic Codes 5260 and 5261 are applicable to limitation 
of the leg.  Diagnostic Code 5260 provides that a rating of 
20 percent is warranted for flexion limited to 30 degrees.  A 
20 percent disability rating is allowed under Diagnostic Code 
5261 when extension of the leg is limited to at least 15 
degrees.  See 38 C.F.R. §  4.71(a), Diagnostic Codes 5260, 
5261.  The Board notes VA General Counsel Precedent Opinion, 
VAOPGCPREC 9-2004 (September 17, 2004), where it was held 
that a claimant who had both limitation of flexion and 
limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  

The Board notes that the veteran's knees have also each been 
assigned separate 30 percent disability ratings under 
Diagnostic Code 5257 for severe recurrent subluxation or 
lateral instability pursuant to VA General Counsel opinions 
that provide that separate ratings may be assigned for knee 
disability under Diagnostic Codes 5257 and 5003 where there 
is X-ray evidence of arthritis in addition to recurrent 
subluxation or lateral instability.  See generally VAOPGCPREC 
23-97 and VAOPGCPREC 9-98.  

Initially, the Board notes that, as stated above, the RO 
assigned an effective date of February 2, 1998 for the 
additional 20 percent disability rating for the veteran's 
service-connected bilateral knee chronic synovitis and post 
traumatic degenerative arthritis because there was no x-ray 
evidence of record of arthritis prior to a February 2, 1998 
VA x-ray.  The effective date of an evaluation and an award 
of compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date the claim was received or the date entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.400.  The 
record contains a May 1975 private medical report that stated 
that x-rays of both of the veteran's knees were taken and the 
impression was residuals of bilateral patellectomy with early 
degenerative arthritis.  The report opined that the excision 
of the patellae and some early secondary degenerative 
arthritis have somewhat impaired the veteran's knee function.  
Therefore, based on this evidence, the Board must conclude 
that the veteran had arthritis of both knees on the date of 
his June 3, 1991 claim; and, thus, the effective date of the 
separate 20 percent disability rating for the veteran's 
bilateral knee chronic synovitis and post traumatic 
degenerative arthritis should be the date of claim, June 3, 
1991.  Id.; see also Fenderson, 12 Vet.App. 119 (1999).  The 
Board notes that in its previous December 2003 decision, it 
determined that an effective date prior to June 3, 1991 for 
the veteran's knee disabilities was not warranted.  

Thus, the Board must now determine whether the veteran is 
entitled to a rating in excess of 20 percent for the 
veteran's bilateral knee chronic synovitis and post traumatic 
degenerative arthritis from June 3, 1991.  

An October 1991 VA examination indicated that there was no 
limitation of motion, but did not address the Deluca 
criteria.  Subsequently, the veteran was afforded VA 
examinations in February 1998, April 2000, February 2003, 
March 2004 and May 2005.  The February 1998 examination 
report showed that the veteran had range of motion from 0 to 
140 degrees bilaterally.  Contemporaneous x-rays showed mild 
degenerative change in the left knee and minimal degenerative 
change in the right knee.  The April 2000 examination noted 
that knee motion was 0 to 140 degrees bilaterally.  It was 
noted that both knees were very painful with movement and 
pain involved full range of motion.  The examiner noted that 
the veteran had a 45 degree decrease in flexion due to 
subjective symptoms and a 35 degree decrease in flexion due 
to flare-ups.  Contemporaneous x-rays showed mild 
degenerative disease involving the lateral compartment of 
each knee.  The February 2003 examination report noted 
degenerative arthritis in both knees, but the report did not 
include range of motion testing.  The March 2004 examination 
report showed that the veteran had full range of motion of 0 
to 145 degrees bilaterally.  X-rays showed moderately severe 
arthritis of both knees.  The May 2005 examination report 
showed active range of motion from -5 degrees to 100 degrees.  
An August 2005 addendum to the examination report showed the 
veteran was unable to stand without assistance from a 
squatted position and his flexion was limited to 100 degrees 
due to pain and weakness.  

The only other pertinent evidence of record is a May 1998 
private examination report of the knees, which showed that 
the veteran complained of constant deep aching throbbing pain 
in each knee.  The examiner stated that passive range of 
motion testing was with some mild crepitus on the left knee 
and more notable crepitus on the right.  When the veteran 
extended his right knee, the examiner noted that there was 
some catching at the 80 degree flex position and the veteran 
had to force the knee past this point.  Nevertheless, the 
active range of motion was noted as 0 to 120 degrees.  The 
examiner suspected quite notable degenerative changes, but 
radiographs were not available. 

Outpatient treatment records from November 1997 to August 
2001 and from March 2004 to November 2005 showed complaints 
of chronic knee pain and arthritic changes.  

Thus, based on the pertinent medical evidence of record, the 
veteran's most restrictive range of motion, including pain, 
was 0 degrees extension to 95 degrees flexion bilaterally.  
The Board now turns to whether the veteran's disability could 
be rated higher based on limitation of motion under 
Diagnostic Codes 5260 and 5261.  Even considering additional 
functional loss due to pain, there is no evidence that 
flexion is limited to 30 degrees or extension is limited to 
15 degrees so as to warrant assignment of a 20 percent rating 
for each knee under Diagnostic Codes 5260 or 5261.  Thus, the 
maximum amount allowable under Diagnostic Codes 5260 and 5261 
would be two separate 10 percent ratings for each knee based 
on pain.  However, even if the veteran's knees were rated 
separately, a rating in excess of his current combined 20 
percent is not warranted.  Further, the Board does not 
believe that VA General Counsel Precedent Opinion, VAOPGCPREC 
9-2004 provides for separate ratings under Codes 5260 and 
5261 in this case since the regulatory criteria for assigning 
compensable ratings under these two codes have not been met.   

The Board acknowledges that the veteran has chronic knee pain 
and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, a higher compensation is 
not warranted under these provisions because there is no 
persuasive evidence of additional functional loss due to 
pain, weakness, fatigue, or incoordination which would limit 
motion to such a degree so as to warrant a rating in excess 
of the current 20 percent for both knees.  

Thus, the Board must conclude that a preponderance of the 
evidence is against a rating in excess of 20 percent for the 
veteran's service-connected bilateral knee chronic synovitis 
and post traumatic degenerative arthritis.  As the 
preponderance of the evidence weighs against the claim for an 
increased rating, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).


ORDER

A 20 percent evaluation, but no higher, is warranted from the 
date of the claim, June 3, 1991.  To that extent, the appeal 
is granted.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


